                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,                        )         CASE NO. 1:11-cr-60
                                                 )
                         PLAINTIFF,              )         JUDGE SARA LIOI
                                                 )
vs.                                              )
                                                 )         ORDER ON VIOLATION OF
                                                 )         CONDITIONS OF SUPERVISED
                                                 )         RELEASE
SHAWN DECOLA,                                    )
                                                 )
                         DEFENDANT.              )


        A violation report was filed in this case on June 26, 20191. The Court referred this

matter to Magistrate Judge Kathleen B. Burke to conduct appropriate proceedings and to

file a report and recommendation. Magistrate Judge Burke reported that a supervised

release violation hearing was held on August 27, 2019. The defendant admitted to the

following violations:

        1. Illicit Substance Use
        2. Falure to Comply with Substance Abuse Treatment

        The magistrate judge filed a report and recommendation on August 27, 2019, in

which the magistrate judge recommended that the Court find that the defendant has

violated the conditions of his supervised release.

        A final supervised release violation hearing was conducted on November 6, 2019.

Defendant Shawn Decola was present and represented by Attorney Carlos Warner.



1
 Supplemental Information Reports containing updated information were filed on July 18, 2019, August
26, 2019, and October 31, 2019.
The United States was represented by Assistant United States Attorney Brendan O'Shea.

United States Probation Officer Jordan Wlotzko was also present at the hearing.

       No objections were filed to the report and recommendation of the magistrate

judge. Upon review, the Court adopts the report and recommendation of the magistrate

judge and finds the defendant to be in violation of his terms and conditions of his

supervised release.

       Because defendant recently has shown significant progress with his substance

abuse treatment program, IT IS ORDERED that the defendant's term of supervised

release is continued under the same terms and conditions as previously set.

       IT IS SO ORDERED.


Dated: November 6, 2019
                                                HONORABLE SARA LIOI
                                                UNITED STATES DISTRICT JUDGE




                                            2
